



Confidential Separation Agreement and General Release
Dated as of June 22, 2019




Steven Berns
c/o Shutterstock, Inc.
350 Fifth Avenue, 21st Floor
New York, NY 10118


Dear Steven,


When signed below in the places indicated, the following shall constitute an
agreement (the “Agreement”) between you (“you” or “Executive”) and Shutterstock,
Inc. (“Shutterstock” or the “Company”). Please initial and date each page of
this Agreement where indicated in the footer.


WHEREAS, the Executive is a party to an Employment Agreement with the Company
dated August 5, 2015, as amended March 1, 2017 (collectively, the “Employment
Agreement”);
 
WHEREAS, pursuant to the Employment Agreement, the Executive has been employed
as the Company’s Chief Financial Officer and Co-Chief Operating Officer;
 
WHEREAS, the Parties wish to document the Executive’s separation from the
Company and establish the terms of the Executive’s severance arrangement;
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows


1.
Your employment will terminate at the close of business on June 25, 2019 (the
“Separation Date”). You will be paid your current salary and accrued benefits,
including accrued paid time off, through the close of business on the Separation
Date. As of the Separation Date, all salary payments from the Company will cease
and any benefits the Executive had as of the Separation Date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law or as otherwise provided in this Agreement,
incorporating by reference as necessary any related agreements (including
without limitation the stock option plan, 401K and medical benefits as provided
under Company plans).



2.
Severance. Provided the Executive executes this Agreement and does not revoke
acceptance of this Agreement as set forth in Section 4(b) of this Agreement, the
Company will provide the Executive with the following severance benefits (the
“Severance Benefits”):



a.
Severance Pay: Commencing on sixtieth day after the Separation Date, the Company
shall pay an amount equal to the Executive’s base salary, at the rate in effect
immediately prior to the Separation Date, less all required tax withholdings and
other applicable deductions, in substantially equal installments for a period of
twelve (12) months following the Separation Date, which installments shall be
paid in accordance with the Company’s regular payroll procedures; provided,
however, that any such installments otherwise payable during the 60 day period
immediately following the Separation Date shall be paid to you sixty days
following the Separation Date.

 
b.
2019 Bonus: The Company will pay to the Executive a pro-rated annual bonus for
2019 equal to $144,000, less all applicable taxes and withholdings and other
applicable deductions, to be paid at the same time annual bonuses are paid by
the Company to other executives of the Company for fiscal year 2019, but in no
event later than March 15, 2020.



c.
COBRA: If you elect continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) for you and your
eligible dependents, within the time period prescribed pursuant to COBRA, the
Company will reimburse you for the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Employee’s termination or
resignation) until the earlier of (A) twelve months from the Separation Date, or
(B) the date upon which you and/or your eligible dependents become covered under
similar plans. COBRA reimbursements will be made by the Company to you
consistent with the Company’s normal expense reimbursement policy and will be
taxable to the extent required to avoid adverse consequences to Employee or the
Company under either Code Section 105(h) or the Patient Protection and
Affordable Care Act of 2010.



d.
Equity: Effective as of the Effective Date (as defined below), other than any
Performance Stock Unit awards, all of the Executive’s unvested and outstanding
equity awards that would have vested through June 25, 2020 shall immediately
vest and become exercisable. Effective as of the Effective Date, in accordance
with the terms of the applicable award agreement, the Executive will remain
eligible to vest in a pro-rata portion of those unvested performance stock units
granted to the Executive on April 1, 2019 that are determined to vest in the
normal course for such award’s first performance year under the terms of the
applicable award agreement. In addition, the Executive will have ninety (90)
days in which to exercise any outstanding stock options he may have, measured
from the first date of the Company’s next open trading window pursuant to the
Company’s Insider Trading and Disclosure Policy; provided, however, that in no
event may any equity award be exercised beyond the earlier of (x) the original
maximum term of such equity award (unrelated to termination), and (y) ten
(10) years from the original grant date of such equity award. For the sake of
clarity, as of the Separation Date, Executive shall cease to be a Service
Provider for purposes of the applicable Equity Plan and award agreements.



e.
Outplacement Benefits: The Company will provide the Executive with outplacement
services for a period of six months at a total cost to the Company not to exceed
$5,000. The Company shall select the outplacement provider and shall pay the
cost for such services directly to the provider.



3.
If this Agreement does not become effective and irrevocable by the sixtieth
(60th) day following the Separation Date, Executive will forfeit and will not be
entitled to any of the severance benefits set forth herein, including those
under Paragraph 2.


4.
OWBPA. This Agreement is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act (the “OWBPA”), 29 U.S.C. sec. 626(f).



a.
You acknowledge and agree that (i) you have read and understand the terms of
this Agreement; (ii) you are advised to consult with an attorney before
executing this Agreement, and you have been represented by legal counsel in
connection with the signing of this Agreement or you have waived your right to
such representation; (iii) you understand that the Company hereby gives you a
period of twenty-one (21) days to review and consider this Agreement before
signing it. You further understand that you may use as much of this review and
consideration period as you wish prior to signing. The Executive understands
that he may revoke this Agreement for a period of seven (7) days after he signs
each respective agreement, and that neither agreement shall be effective or
enforceable until the expiration of each respective seven (7) day revocation
period. Changes to this Agreement, material or otherwise, will not extend the
aforementioned review and consideration period. You also agree and acknowledge
that the consideration provided to you under this Agreement is in addition to
anything of value to which you are already entitled.



b.
You may revoke this Agreement for a period of seven (7) days following the day
you sign same (the “Revocation Period”). Any revocation must be submitted, in
writing, to Shutterstock, Inc. 350 Fifth Avenue, 21st Floor, New York, New York
10118 Attention: General Counsel, and must state, “I hereby revoke my acceptance
of my Separation Agreement and General Release”. This Agreement shall not become
effective or enforceable until the expiration of the Revocation Period (the
“Effective Date”). If the last day of the Revocation Period is a Saturday,
Sunday or such legal holiday, then the Revocation Period shall not expire until
the next following day which is not a Saturday, Sunday or legal holiday. If you
revoke this Agreement, it shall not be effective or enforceable, and you will
receive no further benefits under this Agreement.



c.
Preserved Rights of Executive. This Agreement does not waive or release any
rights or claims that you may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) that arise after your execution of this Agreement. In
addition, this Agreement does not prohibit you from challenging the validity of
this Agreement’s waiver and release of claims under the ADEA or the OWBPA or
commencing an arbitration to enforce this Agreement, in accordance with
Paragraph 16 below.



5.
No Other Compensation. Except as expressly set forth in this Agreement,
Executive shall not be entitled to any other compensation or benefits, including
but not limited to salary, front pay, back pay, vacation pay, severance,
commissions or bonuses from Releasees, as defined below, with respect to your
employment with or termination from Shutterstock. The severance payments and
benefits provided for in this Paragraph 2 shall be subject to the provisions of
Section 6(a) of the Employment Agreement and such provisions are hereby
incorporated herein.



6.
Release.



a.
For and in consideration of the payments and benefits enumerated in Paragraph 2,
and for other valuable consideration to be provided to Executive pursuant to
this Agreement, the receipt and sufficiency of which you hereby acknowledge,
you, for yourself, your heirs, executors, administrators, trustees, legal
representatives, successors and assigns (collectively referred to as
“Releasors”), hereby forever release and discharge Shutterstock and any of its
employees, officers, shareholders, investors, subsidiaries, joint ventures,
affiliates, divisions, employee benefit and/or pension plans or funds,
successors and assigns and any of their past, present or future directors,
officers, attorneys, agents, trustees, administrators, employees, or assigns
(whether acting as agents or in their individual capacities) (collectively
referred to as “Releasees”), from any and all claims, demands, causes of action,
contracts, suits, proceedings, debts, damages and liabilities, in law or equity,
known or unknown, whether asserted or not, arising out of or relating to your
employment by or performance of services for Shutterstock or the termination of
such employment or services, including without limitation any claims relating to
a wrongful, premature or discriminatory termination of your employment and/or
any and all claims under any and all federal, state or local laws including, but
not limited to the fair employment practice laws of all jurisdictions, states,
municipalities and localities, including, but not limited to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights
Act of 1991, the Older Workers Benefit Protection Act, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1866, 42 U.S.C. §1981, the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993, the
Genetic Information Non-Discrimination Act of 2008; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., the New York Executive
Law, Article 15, §290 et seq., the New York State Labor Law, the New York City
Human Rights law, the New York City Earned Sick Time Act; all as amended; and
any claims relating to rights under federal, state or local laws prohibiting
discrimination on the basis of race, color, creed, ancestry, national origin,
age, sex, or other basis prohibited by law, and any other applicable federal,
state or local laws or regulations. You expressly waive any and all entitlement
you have now, to any relief, such as back pay (to the exclusion of any
references in this Agreement), front pay, reinstatement, compensatory damages,
punitive damages, as well as all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise including
but not limited to tortious conduct), whether known or unknown, by reason of any
act, omission, transaction or occurrence which Releasors ever had, now have or
hereafter can, shall or may have arising out of your employment or separation
from employment with Shutterstock against the Releasees up to and including the
date of your execution of this Agreement. Notwithstanding the foregoing, you
will not release or discharge the Releasees from any of Shutterstock’s
obligations to you under or pursuant to (1) Paragraph 1 and/or 2 of this
Agreement (or any benefit plans referenced therein), (2) any tax qualified
pension plan of Shutterstock pertaining to vested and accrued benefits, or (3)
any obligations of indemnification in your capacity as an employee, officer or
director of the Company, whether under insurance policies, contract, Company
by-laws or certification of incorporation or under applicable law.



b.
Executive understands and agrees that this is a full and general release
covering all unknown, undisclosed and unanticipated losses, wrongs, injuries,
debts, claims or damages to you which may have arisen, or may arise from any act
or omission prior to the date of your execution of this Agreement, including,
without limitation, any claim arising out of or related, directly or indirectly,
to your employment, compensation or termination of employment, as well as those
losses, wrongs, injuries, debts, claims or damages now known or disclosed which
may arise as a result of any act or omission as described above.



c.
The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Executive from any and all claims arising out of acts
undertaken by the Executive in good faith and in a manner the Executive
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that this release does not include any claims
arising out of or related to any fraudulent, criminal, or willful misconduct by
the Executive.



7.
Executive acknowledges that no representations have been made to you by the
Company (other than in this Agreement) about the benefits that the Company might
or might not offer in the future.

 
8.
Continuing and Post-Employment Obligations.



a.
Return of Property. Executive agrees that by the termination of employment, or
as soon thereafter as possible, you will return to the Company all Releasees’
credit cards, files, memoranda, documents, records and copies of the foregoing,
keys, all storage media containing Releasees’ information and any other property
of the Releasees in your possession. You represent and warrant that as of the
termination of your employment, or as soon thereafter as possible, you will have
deleted all files, memoranda, documents and/or records containing Releasees’
information from any computer or storage device which you have utilized which is
not located on Company premises. The Company acknowledges and agrees that you
may retain any documents in your possession concerning employee benefits and/or
compensation and personal contacts.



b.
Non-Disclosure and Non-Competition. You further agree not to disclose, nor use
for your benefit or the benefit of any other person or entity, any information
received in connection with the Releasees which is confidential or proprietary
and (i) which has not been disclosed publicly by the Releasees, (ii) which is
otherwise not a matter of public knowledge or (iii) which is a matter of public
knowledge but you know or have reason to know that such information became a
matter of public knowledge through an unauthorized disclosure. You further
understand and acknowledge that you continue to be bound by the Shutterstock,
Inc. Employee Non-Disclosure, Non-Compete and Non-Solicitation Agreement
executed by you on May 3, 2019 (the “Employee Obligations Agreement”).



c.
Non-Solicitation. In addition to the non-solicitation obligations set forth in
Paragraph 10 of the Employee Obligations Agreement, for a period of one (1) year
following the Separation Date hereof, you shall not, without the prior written
consent of the Company’s Chief Human Resources Officer: (a) directly or
indirectly solicit or employ (or encourage any company or business organization
in which you are an officer, manager, employee, partner, director, consultant or
member, to solicit or employ) or (b) refer to any employee search firms, any
person who was employed by the Company on the Separation Date; notwithstanding
the foregoing, the Company agrees that Executive’s assistant, Naomi Castillo, is
not subject to this Non-Solicitation provision. This Non-Solicitation provision
does not, however, restrict any company or business organization in which you
are an officer, manager, employee, partner, director, consultant or member from
employing or engaging as an independent contractor, any such person whose
employment or engagement you have not directly or indirectly solicited or
encouraged, including but not limited to general job postings that are not
directed to any person who was employed by the Company on the Separation Date.



d.
Non-Disparagement.

i.
You will not disparage Releasees, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
Releasees, except: (a) if testifying truthfully under oath pursuant to any
lawful court order or subpoena, (b) otherwise responding to or providing
disclosures required by law, or (c) while engaging in the activities referenced
in Paragraph 10 of this Agreement. This includes any statement to or response to
an inquiry by any member of the press or media, whether written, verbal,
electronic, or otherwise. Nothing herein shall prevent you from including your
employment with Shutterstock on your resume.



ii.
The Company shall direct its Executive Leadership Team and Board of Directors
not to disparage or induce or encourage others to disparage you at any time and
that such conduct is prohibited.



iii.
You shall direct any potential employer seeking a reference or employment
verification to Shutterstock’s Human Resources Department, in response to which
the Company shall state (a) dates of your employment, (b) last position held,
and (c) that it is the Company’s policy to only provide these details.



e.
Future Employment. Unless otherwise determined by the Company, you shall not
apply for or seek employment with the Company, and you waive and release any
right to be considered for such employment.



f.
Cooperation.



i.
The Executive agrees that after the Separation Date, for a period of twelve (12)
months immediately thereafter he will provide all reasonable cooperation to the
Company, including but not limited to, providing the Company with information
and assistance related to the Company’s business, financial matters, and any
other areas for which the Executive was responsible during his employment with
the Company, upon prior notice and reasonably subject to Executive’s personal
and professional obligations. The Company agrees that requests for cooperation
under this Section 9.f(i) shall not be excessive and shall be at the Company’s
reasonable cost and expense.



ii.
You agree to cooperate fully in any investigation Releasees undertake into
matters occurring during your employment with the Company. Additionally, you
agree that when requested by Releasees or third parties with Releasees’ consent
(“Designated Third Parties”), you will reasonably and truthfully respond to all
reasonable inquiries from Releasees, Designated Third Parties and its/their
representatives concerning matters relating to Releasees including but not
limited to any claims or lawsuits by or against Releasees or any third parties,
upon prior notice and reasonably subject to Executive’s personal and
professional obligations. Furthermore, you agree to testify, and to make
yourself reasonably available for interviews or preparation for testimony, in
matters related to Releasees when requested by Releasees or Designated Third
Parties. In connection with any such requested testimony, interviews or
preparation for testimony, the Company will reimburse your reasonable
preapproved out-of-pocket expenses and shall provide counsel at the Company’s
sole expense, but if the Company’s counsel has a conflict of interest with you,
or if your interests conflict with those of the Company, then you may select
your own counsel, subject to the Company’s approval, which shall not be
unreasonably withheld, and the Company shall pay the reasonable costs and
expenses of such counsel. In addition, if there is no conflict of interest with
the Company or Company’s counsel but nonetheless you would prefer to have your
own counsel, you may do so at your own cost and expense. The Company will make
its best efforts to not unduly burden Executive under this section 9.f(ii).



9.
Nothing in this Agreement shall prohibit or restrict you (or your attorney)
without prior notice to Releasees from filing a charge, testifying, assisting,
or participating in any manner in an investigation, or proceeding; responding to
any inquiry; or making protected disclosures to, or otherwise communicating
with, any administrative or regulatory agency or authority, including, but not
limited to, the Securities and Exchange Commission (SEC), the Financial Industry
Regulatory Authority (FINRA), the Commodity Futures Trading Commission (CFTC),
the Consumer Financial Protection Bureau (CFPB), the US Department of Justice
(DOJ), the US Congress, any agency Inspector General, the Equal Employment
Opportunity Commission (EEOC) and the National Labor Relations Board (NLRB).
Pursuant to the Defend Trade Secrets Act of 2016, an individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Further, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer's trade secrets to the attorney and
use the trade secret information in the court proceeding if the individual: (a)
files any document containing the trade secret under seal; and (b) does not
disclose the trade secret, except pursuant to court order.



10.
Confidentiality. To the extent permitted by law, you agree not to disclose the
terms, contents or execution of this Agreement, the claims that have been or
could have been raised against Releasees, or the facts and circumstances
underlying this Agreement, except you may make such disclosures: (a) to your
immediate family, tax advisors, or taxing authorities, so long as such person or
entity agrees to be bound by the confidential nature of this Agreement; (b) to
your legal counsel; (c) pursuant to the order of a court; (d) while engaging in
the activities referenced in Paragraph 10 of this Agreement; (e) as required by
applicable law; and/or (f) for purposes of securing enforcement of the terms and
conditions of this Agreement, should that ever be necessary.



11.
Section 409A. The Company may deduct or withhold from any compensation or
benefits any applicable federal, state or local tax or employment withholdings
or deductions resulting from any payments or benefits provided under this
Agreement. In addition, it is the Company’s intention that all payments or
benefits provided under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including without limitation the
six month delay for payments of deferred compensation to “key employees” upon
separation from service pursuant to Section 409A(a)(2)(B)(i) of the Code (if
applicable), and this Agreement shall be interpreted, administered and operated
accordingly. If under this Agreement an amount is to be paid in installments,
each installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). Notwithstanding anything to the contrary
herein, the Company does not guarantee the tax treatment of any payments or
benefits under this Agreement, including without limitation under the Code,
federal, state, local or foreign tax laws and regulations. In no event may you,
directly or indirectly, designate the calendar year of any payment under this
Agreement. In the event the period of notice and payment referenced in Section 2
of this Agreement ends in the taxable year following your termination of
employment, any severance payment or deferred compensation payment shall be paid
or commence in such subsequent taxable year if required under Section 409A of
the Code.



12.
No Admission. The parties agree that this Agreement shall not constitute or
operate as an acknowledgment or admission of any kind by Releasees that they
have violated any federal, state, local or municipal statute, regulation or
common law, or breached any other legal obligation or duty Releasees have or
ever had to you.



13.
Amendment; Successors. This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties
hereto. This Agreement are binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators, including any corporation with which or into which the Company
may be merged or which may succeed to its asserts or business. For the avoidance
of doubt, the Executive’s death or disability shall not affect his continued
eligibility (or that of his estate, as applicable) to receive the Severance
Benefits, subject to the terms and conditions of this Agreement.



14.
Waiver of Rights. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.



15.
Acknowledgement. By executing this Agreement, you affirm that you are competent
and understand and accept the nature, terms and scope of this Agreement as fully
resolving all differences and disputes between you and Releasees. Moreover, you
acknowledge that by signing your name below you have read, understand and accept
each of the terms of this Agreement, that you have had sufficient opportunity to
review it, to consult with an attorney or other advisor (at your own expense),
and have done so to the extent that you deem appropriate.



16.
Tax Acknowledgement. In connection with the payments and consideration provided
to the Executive pursuant to this Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and the
Executive shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law.  The Executive acknowledges
that he is not relying upon the advice or representation of the Company with
respect to the tax treatment of any of the payments or benefits set forth in
Paragraph 2 of this Agreement



17.
Entire Agreement. Except for the Employee Obligations Agreement, which shall
remain in full force and effect, this is the entire Agreement between you and
the Company. This Agreement may not be modified or canceled in any manner except
by a writing signed by both you and an authorized Company official. You
acknowledge that the Company has made no promises or representations to you
other than those in this Agreement. It is not necessary that the Company sign
this Agreement for it to become binding upon you. To the extent there is any
conflict or inconsistency between any term of this Agreement and the Employee
Obligations Agreement, the term which provides the greater benefit or protection
to Releasees shall control.



18.
Jurisdiction and Arbitration. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to conflicts of laws. In the event that either party believes that the
other party has breached this Agreement, Executive and the Company hereby agree
that such dispute shall be submitted to JAMS for confidential and binding
arbitration before a single arbitrator at JAMS’ offices in New York City, in
accordance with JAMS’ Employment Arbitration Rules & Procedures. No claims may
be arbitrated on a class or collective basis. Both Executive and the Company
expressly waive any right to submit, initiate, or participate in a
representative capacity, or as a plaintiff, claimant or member in a class
action, collective action or other representative or joint action, regardless of
whether the action is filed in arbitration or in court. Notwithstanding the
foregoing, either you or the Company may seek injunctive relief in a lawsuit
filed in a court of competent jurisdiction in order to prevent irreparable harm
or preserve the status quo. Any award pursuant to said arbitration shall be
accompanied by a written opinion of the arbitrator setting forth the reason for
the award, including findings of fact and conclusions of law. The award rendered
by the arbitrator shall be conclusive and binding upon the parties hereto, and
judgment upon the award may be entered, and enforcement may be sought in, any
court of competent jurisdiction. YOU UNDERSTAND THAT, ABSENT THIS AGREEMENT, YOU
AND THE COMPANY WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT
TO A JURY TRIAL, BUT, BY THIS AGREEMENT, BOTH PARTIES GIVE UP THAT RIGHT.



19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The signatures of any party to a counterpart shall
be deemed to be a signature to, and may be appended to, any other counterpart.
Executed originals transmitted electronically as PDF files (or their equivalent)
shall have the same force and effect as signed originals.



20.
Recital Paragraphs. The recital paragraphs at the beginning of this Agreement
are incorporated by reference as if fully set forth herein.



21.
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT, UNDERSTAND IT, AND
ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL, WITHOUT DURESS OR
COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS. YOU FURTHER
ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE COMPANY NOR ANY
REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR PROMISES TO YOU.
YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH
COUNSEL OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT. YOU UNDERSTAND THAT
WHETHER OR NOT YOU DO SO IS YOUR DECISION.



22.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



Executive provides this Agreement as of the current date and acknowledges that
execution of this Agreement is in further consideration of Paragraph 2.a, to
which Executive agrees you would not be entitled if you did not sign this
Agreement.




Executive must sign and return this Agreement to Shutterstock Inc., Chief Human
Resources Officer or a similarly designated representative, 350 Fifth Avenue,
21st Floor, New York, NY 10118 no later than the close of business on the
twenty-first (21st) day following receipt of this Agreement or irrevocably lose
the right to receive the consideration detailed herein. Executive intends that
this Agreement will become a binding agreement between Executive and the Company
if you do not revoke your acceptance in seven (7) days.


Sincerely,
Shutterstock, Inc.


By: ___/s/ Heidi Garfield__________________        July 1,
2019___________________
Heidi Garfield                    Date    
    
Read, Agreed to and Accepted:


_/s/ Steven Berns________________________     July 1, 2019_____________________
Steven Berns                        Date
 


Initials: /s/ SB
Date: July 1, 2019



